Proceeding pursuant to CPLR article 78 to review a determination of the respondent County of Suffolk Department of Health Services, dated August 27, 1982, which, after a hearing, found petitioners guilty of charges relating to violations of the Suffolk County Sanitary Code and of an order on consent, imposed a penalty of $2,500, and directed petitioners to correct "all violations”. By order dated April 30, 1984, this court, inter alia, remitted the matter to the respondent for appropriate findings as to the particular charges petitioners were found guilty of and the exact amount of any fine imposed for each charge. The proceeding was held in abeyance in the interim (Matter of Heartland Indus. Park v County of Suffolk Dept, of Health Servs., 100 AD2d 968). Respondent has now complied.
Determination confirmed and proceeding dismissed on the merits, with costs.
There was substantial evidence adduced at the administrative hearing to support respondent’s determination (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176).
Moreover, the penalty imposed upon petitioners was not so disproportionate to the offenses, in light of all the circumstances, as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222, 233). The courts will generally defer to the judgment of an administrative agency with respect to the fashioning of regulatory penalties (Matter of Ahsaf v Nyquist, 37 NY2d 182). Lazer, J. P., Mangano, Gibbons and Niehoff, JJ., concur.